Citation Nr: 1529910	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1  Entitlement to a rating in excess of 40 percent for residuals of Guillain-Barre syndrome affecting the left lower extremity, including consideration of special monthly compensation (SMC) for loss of use of the left foot.

2  Entitlement to a rating in excess of 40 percent for residuals of Guillain-Barre syndrome affecting the right lower extremity, including consideration of SMC for loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was before the Board in December 2011 and January 2014 when it was remanded for additional development.   Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  For the period of the appeal, residuals of Guillain-Barre syndrome affecting the left lower extremity has been manifested by no more than moderately severe incomplete paralysis or neuritis of the sciatic nerve; there has not been severe incomplete paralysis with marked muscular atrophy or complete paralysis of the sciatic nerve or a level of impairment comparable to amputation with prosthesis.

2.  For the period of the appeal, residuals of Guillain-Barre syndrome affecting the right lower extremity has been manifested by no more than moderately severe incomplete paralysis or neuritis of the sciatic nerve; there has not been severe incomplete paralysis with marked muscular atrophy or complete paralysis of the sciatic nerve or a level of impairment comparable to amputation with prosthesis..


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of Guillain-Barre syndrome affecting the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 4.7, 4.63, 4.123, 4.124a, Diagnostic Codes 8023, 8520 (2014).

2. The criteria for a rating in excess of 40 percent for residuals of Guillain-Barre syndrome affecting the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 4.7, 4.63, 4.123, 4.124a, Diagnostic Codes 8023, 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2007, May 2008, April 2009, October 2010 and December 2011 of the criteria for establishing an increased rating (to include consideration of entitlement to special monthly compensation (SMC), as directed by the December 2011 Board remand), the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  These letters accordingly addressed all notice elements.  Nothing more was required.  

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See July 2014 Supplemental Statement of the Case (which included consideration of SMC as directed by the January 2014 Board remand).  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination, most recently in December 2011.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2011 VA examination is more than adequate, as it is predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his lower extremity disabilities affect his ability to function, and provides all the necessary information in order to properly consider the claim.

The Board recognizes that the last VA examination is now over three years old.  The Veteran's representative has argued that a new examination may be warranted based on the age of the examination.   However, the mere passage of time since this examination, however, is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lower extremity disabilities since the 2011 VA examination.  The Veteran has not argued the contrary.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, a January 1970 rating decision awarded service connection for Guillain-Barre syndrome, radicular neuropathy with mild muscular atrophy, of the left and right lower extremities.  Disability ratings of 10 percent were assigned for each disability under Diagnostic Code 8023-8520.   The Veteran filed the instant claim for increased ratings in March 2007.  A November 2007 rating decision increased the ratings for each disability from 10 percent to 40 percent, effective March 20, 2007, and the Veteran continued his appeal..

Diagnostic Code 8023 pertains to progressive muscular atrophy, and provides a minimum rating of 30 percent.  A Note for Diagnostic Codes 8000 to 8025 provides that ratings in excess of the prescribed minimum rating may be assigned for ascertainable residuals, and the diagnostic codes utilized as bases of evaluation should be cited in addition to the codes identifying the diagnoses.  In other words, a higher rating may be assigned based upon the combined evaluations of the residuals of the Veteran's Guillain-Barre syndrome.  See 38 C.F.R. § 4.124a .

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The term incomplete paralysis indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The provisions of 38 U.S.C.A. § 1114 specifically allow for higher rates of compensation for such a loss, and it should be noted that loss of use of a foot is found to exist when there is no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  The determination regarding loss of use will be made on the basis of the actual remaining function, such as whether balance and propulsion, etc could be accomplished equally well by an amputation stump with prosthesis.  Id.  Complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirming complete paralysis will be taken as loss of use of the foot.  Id.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Here, on VA muscles examination in May 2007, the Veteran reported muscular atrophy and weakness, with increased fatigue and difficulty climbing stairs.  Physical examination showed weakness in the lower extremities.  There was "significant atrophy" and diminished strength in the quadriceps and hip flexors.  The hamstrings strength was 4/5 bilaterally and quadriceps were 3+ bilaterally.  There was normal ankle dorsiflexion, plantar flexion and function of the extensor hallucis longus muscle.  The Veteran was able to stand and ambulate on his heels and toes.  He was able to squat and rise without performing a Gowers' maneuver (walking hands up the thighs to a standing position).

The Veteran also underwent a VA peripheral nerves examination in May 2007.  At that time, the Veteran reported increased cramping in his legs for the past couple of years.  Physical examination showed 4/5 strength in the iliopsoas, 4/5 strength in the quadriceps and hamstrings on the right, and 4-/5 strength in the quadriceps and hamstrings on the left.  Strength was 5/5 in the distal extremities.  Reflexes were somewhat diminished throughout.  There was no increased muscle tone.  Some fasciculations (muscle twitching) were noted in the calves.  The Veteran was able to heel/toe walk and tandem walk.

A clinical evaluation in August 2007 noted muscle atrophy as well as cramps in the legs upon walking certain distances.  The extent of the atrophy was not noted.  A neurological examination was normal.

During a September 2007 neurology consultation, muscle cramping and fatigue was reported by the Veteran.  On physical examination, muscle tone was within normal limits, and no tremors or fasciculations were observed.  There were, however, indications of diminished reflexes Babinski's and Hoffman's signs were absent bilaterally.  The examiner noted that a recent EMG studies had shown no neurological abnormalities in the lower extremities.

In a December 2007 notice of disagreement, the Veteran reported that he was experiencing intermittent foot drop in both lower extremities. 

During a clinical evaluation in December 2007, the Veteran reported foot drop only in the left lower extremity.  Normal muscle tone was noted on examination.  There were no tremors or fasciculations observed on physical examination.  There were slightly diminished reflexes.

A 'limited needle" EMG study of the Veteran's lower extremities was conducted in January 2008.  There was increased motor unit size with activation in the left first dorsal interosseous.  All other muscles in the lower extremities were normal at rest and during activation.

During an April 2008 clinical evaluation, the Veteran's reported symptoms were cramping in the legs and weakness that was worse with infection or other illness.  There was "diffuse symmetric mild-moderate muscle atrophy . . . normal symmetric tone, diffuse hyporeflexia, plantar responses flexion [bilaterally], no ankle clonus" and full strength in the lower extremities.  Sensation was intact to soft touch, cold and vibration.  The Veteran's gait was normal.

On VA peripheral nerves examination in June 2008, the Veteran reported increased cramping in the legs and bilateral foot drop which was increasing in severity.  A motor examination showed normal muscle strength in the lower extremities; however, there was decreased vibratory sense.  All other sensory functions were normal.  Reflexes were normal bilaterally.  There was no muscle atrophy or other abnormal muscle tone or bulk noted.  No twitches or tremors were observed in the lower extremities.  The examiner recorded the Veteran's reports of occasional dragging of his feet, with no objective signs of weakness on examination, but noted that the Veteran had "good function" of his lower extremities between these episodes.

The Veteran also underwent a VA muscles examination in June 2008.  At that time, he reported episodes of bilateral foot drop for the past eight months, with greater frequency towards the end of the day.  He reported that he had to drag his feet during these episodes, which resolved after a few minutes.  They were unrelated to activity and had no obvious triggers.  Activities of daily living such as chores, shopping, exercise, sports, recreation and traveling were said to be severely affected by the his lower extremity disabilities.  On examination, there was no sign of nerve damage, tendon damage, loss of deep fascia or muscle substance, or limited motion of any joint caused by muscle disease or injury.  

A VA nerve conduction study conducted in June 2008 was normal.  The findings were summarized as "consistent with myopathy" in the lower extremities with "incidental finding of a mild right S1 radiculopathy . . . doubt clinical significance."

There was another VA neurology consultation in August 2008.  The Veteran reported episodes of numbness on the bottom of his feet, lasting 15 to 20 minutes, with intermittent dragging of the feet.  His weakness had not increased in severity since he was last clinically evaluated.  Motor examination showed "diffuse symmetric mild muscle atrophy, [normal] tone throughout."  Muscle stretch reflexes were diminished.  There was normal strength in the muscles of the lower extremities.  The Veteran's gait was normal on heel/toe and tandem walking.

During a March 2009 VA neurology evaluation, the Veteran again reported foot dragging and intermittent left foot drop, with no progression in weakness since his last clinical evaluation.  Motor and sensory function examinations showed no change from his August 2008 evaluation.  Dorsiflexion and plantar flexion of the ankles were normal.

The Veteran was referred to physical therapy in April 2009.  Strength was noted as 4+/5 in knee flexion and extension, as well as ankle dorsiflexion, bilaterally.  Hip abduction was 4 /5 bilaterally.  Strength was 4-/5 in left hip flexion, extension and abduction, and 4/5 in right hip flexion and extension.

In a September 2008 VA Form 9, the argued that he deserves SMC for the loss of use of his feet.

A March 2009 neurology note indicated the Veteran's long standing history of generalized muscle weakness since 1969.  No specific cause was found on examination, with normal lab work up.  No abnormal findings were noted on brain or cervical spine imaging.

A December 2011 VA examination report notes the Veteran's history of generalized extremity weakness with intermittent left foot drag since 1969.  The Veteran reported that he regularly wore braces, but did not wear them for the examination.  He also complained of severe pain and numbness in his extremities.  Upon examination, there was no muscle atrophy and gait was normal.  Sensory examination was normal.  There were no trophic changes.  The examiner found no abnormality with regard to the right and left sciatic nerves, right and left musculocutaneous nerves, right and left anterior tibial nerves, right and left internal tibial nerves, right and left posterior tibial nerves, right and left anterior crural nerves, right and left internal saphenous nerves, right and left obturator nerves, right and left external cutaneous nerves, right and left ilio-inguinal nerves, and the external popliteal nerve of the right lower extremity  Mild incomplete paralysis of the external popliteal nerve of the left lower extremity was show on examination.  January 2012 EMG studies were normal for the lower extremities.  After reviewing the record, the examiner opined that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

The Veteran's residuals of Guillain-Barre syndrome affecting the left and right lower extremities are currently rated 40 percent disabling each, for moderately severe incomplete paralysis or neuritis of the sciatic nerve.  The next higher evaluation of 60 percent is not warranted unless the nerve damage is severe with marked muscular atrophy, and 80 percent is not warranted unless there is complete paralysis of the sciatic nerve.  As noted above, these findings are not shown by the medical evidence of record at any time for the period of the appeal.

Although the Veteran has complained of severe pain and numbness, as well as periodic foot drop, at no time was the neuropathy in either lower extremity found to be severe by a treatment provider in any of the medical evidence of record.  Nor was marked muscle atrophy ever found during this period.  The Veteran is still able to walk.  Therefore, a higher disability rating is not warranted for either disability under Diagnostic Code 8520.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's residuals of Guillain-Barre syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board notes that entitlement to SMC need not be a separate claim but an issue within a claim for an increased disability rating.  See Akles v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Furthermore, it is well settled that claimants are "presumed to be seeking the maximum benefit allowed by law and regulation" when filing for an increase or disagreeing with an initial disability rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  With that said, the Board has considered whether the Veteran's left and right lower extremity disabilities are so severe that they result in loss of use of a foot or feet.  Here, the evidence of record indicates that the Veteran can only ambulate short distances and climb stairs with difficulty before his legs become too painful.  The medical evidence does not reflect that the Veteran's "balance" is affected or that "propulsion" is necessarily precluded but instead is painful.  No trophic changes were ever shown.  Furthermore, the December 2011 VA examiner commented that functioning the lower extremities was not so diminished that amputation with prosthesis would equally serve the Veteran.  Therefore, SMC is not warranted here.

Consideration has also been given to whether the schedular rating is inadequate, requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) . 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The 40 percent schedular ratings assigned in this case are adequate.  There is no showing that the Veteran's service-connected residuals of Guillain-Barre syndrome are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of the Veteran's disabilities have been accurately reflected by the schedular criteria.  In this regard, symptoms of neuropathic pain and numbness, without any marked muscle atrophy, are contemplated by the rating schedule.  Therefore, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16. 

Accordingly, the Board finds that the Veteran's increased rating claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, however, that doctrine does not assist the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 40 percent for residuals of Guillain-Barre syndrome affecting the left lower extremity, including consideration of SMC for loss of use of the left foot, is denied.

A rating in excess of 40 percent for residuals of Guillain-Barre syndrome affecting the right lower extremity, including consideration of SMC for loss of use of the right foot, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


